         Case 3:19-cv-01903-SB          Document 22        Filed 03/23/21     Page 1 of 2




                             UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON




JON MOLENKAMP,                                                         Case No. 3:19-cv-01903-SB


               Plaintiff,
                                                                            ORDER (EAJA FEES)
vs.

COMMISSIONER,
of Social Security
Administration,

            Defendant.
_____________________________________

       Based upon the stipulation of the parties, it is hereby ORDERED that, pursuant to the

Equal Access to Justice Act, 28 U.S.C. § 2412, an attorney fee in the amount of $7,122.17 is

awarded to Plaintiff. It is ordered that the aforementioned attorney fee shall be paid to Plaintiff’s

attorney, dependent upon verification that Plaintiff has no debt which qualifies for offset against

the awarded fees, pursuant to the Treasury Offset Program as discussed in Astrue v. Ratliff, 130

S.Ct. 2521 (2010). If Plaintiff has no such debt, then it is ordered that the check shall be made

payable to Plaintiff’s attorney, Bruce Brewer, and mailed to him at PO Box 421, West Linn, OR




1 - ORDER FOR EAJA FEES
         Case 3:19-cv-01903-SB          Document 22        Filed 03/23/21    Page 2 of 2




97068. If Plaintiff has such debt, then the check for any remaining funds after offset of the debt

shall be made payable to Plaintiff and mailed to Plaintiff's attorney's mailing address stated

above. There are no costs or expenses to be paid herein.



       DATED this 23rd day of March, 2021.



                                                      ____________________________________
                                                      The Honorable Stacie F. Beckerman
                                                      United States Magistrate Judge




2 - ORDER FOR EAJA FEES
